Citation Nr: 9902900	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as zero percent disabling.  


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from January 1982 to July 
1982.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the October 1997 rating decision of 
the Denver, Colorado Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral pes planus and assigned a zero percent evaluation, 
effective from June 1995.  

In April 1998, the Board remanded this matter to the RO for 
further development, to include issuing a statement of the 
case which addressed the issue of entitlement to an increased 
evaluation for bilateral pes planus and advising the veteran 
of the time in which he may file a substantive appeal.  In 
August 1998, the RO issued a statement of the case and, later 
in August 1998, the veteran finalized his appeal by 
submitting a timely substantive appeal.  Therefore, this 
issue is now properly before the Board.  

In a January 1998 statement in support of claim, the veteran 
reported that he no longer wished for the Colorado Division 
of Veterans Affairs to be his representative.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veterans bilateral pes planus is currently 
manifested by mild supple bilateral pes planus, mild loss of 
longitudinal arch on full weight bearing, and complaints of 
mild intermittent pain in his arches and aching in his arches 
when he stands for long periods of time.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records reveal that, at the veterans 
October 1981 enlistment examination, his feet were noted to 
be normal.  The veteran was treated for left leg pain on 
March 8, 1982 and the examiner noted that there was numbness 
in the left foot and toes.  The veteran was referred to the 
podiatry clinic.  On March 9, 1982, the veteran was treated 
at the podiatry clinic and the examiner noted that the 
veteran should be checked for falling arches and that he 
should be given felt pad medical arches for both feet.  On 
March 13, 1982 and March 15, 1982, the veteran sought 
treatment for right foot pain and he reported that he injured 
his right foot on an obstacle course.  On examination, the 
dorsal of the right foot was swollen and there was tenderness 
along the first to third metacarpals.  The veteran did not 
elevate his foot and apply ice as instructed and he developed 
edema of the entire right foot.  The assessments included 
right foot strain and probable second degree strain.  There 
is no discharge examination report of record.

February to July 1988 records from the Social Security 
Administration, which include private treatment records, 
reveal only that the veteran sought treatment for, and 
disability benefits based on, an unrelated back disorder.  

In June 1995 and April 1997 statements in support of claim, 
the veteran reported that he had not had any medical 
treatment for his bilateral foot disorder since discharge. 

At a July 1995 VA examination, the veteran reported that he 
currently had to wear built-in arch supports in order to be 
able to walk and that, without these arch supports, it was so 
uncomfortable that he had difficulty walking.  He reported 
that he had never noticed any swelling, redness, or joint 
deformity in his feet.  The examiner reported that the 
veteran had a wide-based gait secondary to the soft tissue 
fat in the inner thigh, which caused him to abduct slightly 
bilaterally.  The feet were without clubbing, cyanosis, 
edema, or noted joint deformity.  With sitting at a 90 degree 
angle there was approximately one finger height for his 
arches, but upon standing, his arches completely collapsed to 
the point where the examiner could not get a pencil 
underneath his arches.  The examiner stated that there did 
not seem to be any joint swelling, erythema, or crepitus.  
Bilateral ankle dorsiflexion was 20 degrees and ankle plantar 
flexion was 45 degrees.  The diagnosis included bilateral pes 
planus.  

At the September 1997 VA examination, the examiner noted that 
he had reviewed the veterans medical records.  The veteran 
reported that he had had some vague, mild, and intermittent 
pain in his arches and that he had treated himself with 
aspirin and arch supports.  He complained that his arches 
ached when he stood on his feet for a long time.  He reported 
that he had had no therapy or surgery.  The examiner stated 
that the veteran had mild supple pes planus, bilaterally; 
that he had a normal arch contour in the seated position; 
that, on full weight bearing, he had mild loss in the 
longitudinal arch which was equal in both feet; and that he 
had normal amount of heel alignment which was neutral (not 
into valgus), bilaterally.  The examiner reported that the 
veteran was able to single and double toe raise well, that 
his heel inverted normally, that there was no abduction of 
the forefoot, that there was no prominence of the talar head 
medially or any calluses medially on either side.  There was 
no tenderness in the arch or the dorsum of the foot and there 
was no swelling.  The examiner noted that there was normal 
sensation and motor function throughout the feet.  The 
diagnosis was very mild supple bilateral pes planus and mild 
degenerative spurs.  X-rays of the feet showed bilateral 
calcaneal spurs and mild degenerative changes of the 
talonavicular joint on the left; the middle and lateral 
cuneiforms as well as the tarsometatarsal joints of the 
second, third, and fourth digits bilaterally were difficult 
to evaluate secondary to position.  

By rating decision dated in October 1997, the RO granted 
service connection for bilateral pes planus and assigned a 
zero percent evaluation, effective from June 1995.  The zero 
percent evaluation has been confirmed and continued to date.  


Pertinent Law and Regulations

The veterans claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  This 
evaluation includes consideration of functional disability 
due to pain under the provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.59 (1998).  Additionally, functional impairment due to 
pain, weakness, and painful motion must also be considered.  
38 C.F.R. § 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimants condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Under the governing criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, mild pes planus with symptoms relieved by built-up 
shoe or arch support warrants a zero percent evaluation.  A 
10 percent rating requires moderate pes planus with weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  Bilateral severe pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities warrants a 
30 percent evaluation.  

38 C.F.R. § 4.71a, Diagnostic Code 5284 (1998) provides a 10 
percent evaluation for moderate foot injuries, a 20 percent 
evaluation for moderately severe foot injuries, and a 30 
percent evaluation for severe foot injuries.  

Analysis

At a July 1995 VA examination, the veteran reported that he 
had to wear built-in arch supports in order to be able to 
walk and that, without these arch supports, it was 
uncomfortable and difficult to walk.  He reported that he had 
never noticed any swelling, redness, or joint deformity in 
his feet.  The examiner reported that the veteran had a wide-
based gait; however, it was caused by inner thigh fat, not by 
pes planus.  The examiner stated that the feet were without 
clubbing, cyanosis, edema, or noted joint deformity, and that 
there was no joint swelling, erythema, or crepitus.  The 
diagnosis included bilateral pes planus.  

The veteran reported that he had vague, mild, and 
intermittent pain in his arches, that his arches ached when 
he stood on his feet for long periods of time, and that his 
pes planus made it difficult to walk.  However, he has never 
sought medical treatment for his bilateral pes planus, 
although he has reportedly treated himself with aspirin and 
arch supports.  Additionally, the September 1997 VA examiner 
noted that there was no tenderness in the arch or the dorsum 
of the foot, that there was no swelling, and that there was 
normal sensation and motor function throughout the feet.  The 
examiner also reported that the veteran was able to single 
and double toe raise well, that his heel inverted normally, 
that there was no abduction of the forefoot, and that there 
was no prominence of the talar head medially or any calluses 
medially on either side.  The September 1997 diagnoses 
included very mild supple bilateral pes planus. 

Based on the aforementioned the Board finds that the evidence 
does not support a finding of more than mild pes planus.  
There is no evidence of weight bearing line over or medial to 
great toe, inward bowing of the tendo achillis, objective 
evidence of marked deformity, swelling on use, or 
characteristic callosities.  While the veteran has reported 
mild, intermittent foot pain, he has treated such himself 
with aspirin and arch supports.  Additionally, he has mild 
loss in the longitudinal arch which was equal in both feet 
and a normal amount of heel alignment which was neutral (not 
into valgus), bilaterally.  Finally, the VA examiner 
characterized the veterans flat feet as only mild.  The 
diagnosis was very mild supple bilateral pes planus and mild 
degenerative spurs.  In view of the above, the criteria for a 
compensable rating for pes planus are not met.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276.  

It should be noted that although the September 1997 VA 
examiners diagnosis included mild degenerative spurs and 
September 1997 X-rays of the feet showed bilateral calcaneal 
spurs and mild degenerative changes of the talonavicular 
joint on the left, the spurs/degenerative changes have not 
been related to the mild flat feet by medical evidence or 
opinion.  Also, even if pes planus were rated as a foot 
injury under Diagnostic Code 5284, such would have to be 
moderate to warrant a compensable rating.  In this case, the 
veterans service-connected bilateral foot disability is no 
more than mild.  

The RO has also considered whether an extraschedular rating 
is warranted and concluded that referral for such a rating 
was not warranted.  The Board concurs.  The disability 
picture in this case is not so exceptional or unusual so as 
to warrant an evaluation on an extraschedular basis.  It has 
not been shown that the disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization. 38 C.F.R. § 3.321(b)(1) (1998). 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for bilateral pes planus.  The 
evidence in this case, with respect to the degree of 
disability, is not in relative equipoise nor does the 
disability picture, as discussed above, more nearly 
approximate a higher rating.  The provisions of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 4.3, 4.7 (1998), therefore, are 
not for application.


ORDER

Entitlement to an increased rating for bilateral pes planus 
is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
